DETAILED ACTION
The Amendment filed 08/09/22 has been entered.  Claims 1-6 and 8-14 are currently pending, with claims 7 and 15 being cancelled.  Revised section 102 and 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the preamble of claim 1 and line 4 of claim 8 end with the word “comprising” followed by a semi-colon (“;”) instead of a colon (“:”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Finkel
Claim(s) 1-3, 5-6, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkel (U.S. Patent Pub. No. 2010/0101899) (previously cited).  Finkel is directed a brake caliper including heat pipes.  See Abstract.
Claim 1: Finkel discloses a heatsink [Figs. 1-6] for a brake caliper (18), said heatsink comprising; a hollow base (18) [see para. 0024-25 (“openings in the caliper body”)]; and an intermediate material [see para. 0026 (“…the material may be a copper alloy, an aluminum alloy, and/or graphite…”)], wherein, in use during an emergency brake operation, the intermediate material is configured to melt and absorb thermal energy from the brake caliper [see para. 0026 (“…to increase the transfer of heat away from the caliper body 18”)]; and internal fins (17) extending into the intermediate material [see para. 0024-26; Figs. 2, 4-6].  See Figs. 1-6; para. 0024-26 
Claim 2: Finkel discloses a plurality of cooling fins (62) located adjacent the hollow base.  See Figs. 1, 5. 
Claim 3: Finkel discloses that, in use, the intermediate material is configured to melt above a temperature of the environment during normal braking operation and below a temperature of the environment during emergency braking operation to absorb thermal energy.  See para. 0026 (note: operations are broadly recited). 
Claim 5: Finkel discloses that the intermediate material is at least one of a metallic alloy, polymer, or chemical salt.  See para. 0026. 
Claim 6: Finkel discloses that the hollow base is surrounded by a refractory housing.  See Fig. 1. 
Claim 10: see claim 1 above. 
Claim 11: see claim 3 above. 
Claim 13: see claim 5 above. 
Claim 14: see claim 6 above


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Finkel in view of Heikkila
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkel in view of Heikkila (U.S. Patent Pub. No. 2011/0236699) (previously cited).  Heikkila is directed to a work piece comprising a metal polymer composite with a metal insert that can be used in a brake shoe for a brake caliper.  See para. 0208; Abstract. 
Claims 4 and 12: Finkel is relied upon as in claims 1 and 10 above, respectively, but it does not disclose the specific temperature range for the melting point of the intermediate material.  Heikkila discloses the use of Nylon 6-6 to be used as a filler in connection with brake shoes for a brake caliper.  See para. 0077, 0208.  The melting temperature is within the range of 520-575 Kelvin.  See para. 0077 (265 Celsius = 538 Kelvin); see also Application at para. 0025 (Nylon 6-6 is an example of an intermediate material).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use Nylon 6-6 because it is merely a design choice based on cost/availability of materials.  In addition, Finkel explicitly discusses the various type of materials that may be used (e.g., aluminum alloys), some of which fall within the recited range anyway. 
Finkel in view of AAPA
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkel in view of Applicant’s Admitted Prior Art in Figure 2 of the Application (hereinafter “AAPA”).  AAPA discloses a brake caliper with a heatsink connected to a rotor of a helicopter.  See Application at para. 0022. 
Claim 8: Finkel is relied upon as in claim 1 but does not disclose the specific use of the brake caliper in connection with a rotor of a helicopter.  AAPA discloses a system comprising: a rotor blade (140); a rotor brake (150, 212, 213); and a brake caliper (200) comprising: a shaft (211) connected to the rotor blade and the rotor brake; and a heatsink (210, 215, 216) connected to the rotor brake.  See Application at Fig. 2.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include Finkel in the AAPA because Finkel discloses an additional heat reduction feature in connection with cooling fins, hence further achieving the objective of the heatsink, which would be desirable given the high temperatures experienced during repeated braking operations for a high-velocity rotor of a helicopter. 
Claim 9: AAPA further discloses a plurality of discs (213) adjacent a first side of a base (215); and a plurality of cooling fins (217) adjacent a second side of the base.  Finkel similarly discloses the use of a plurality of cooling fins (62).  Finkel further discloses a first/second plurality of internal fins (17) extending into the intermediate material on two different sides of the hollow base.  See, e.g., Fig. 5 (17 on top and bottom constitute different “sides”). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, all of Applicant’s statements regarding the cited references are conclusory and, therefore, not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 11, 2022